DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to communication from applicant received on November 21, 2022.
 
Response to Amendment
Applicant's submission filed on November 21, 2022 has been entered. Claims 1-20 are pending in the current application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 
Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tai et al. (Hereinafter Tai, Live Data Migration For Reducing SLA Violations In Multi-tiered Storage Systems, Published 2014). 

Regarding claim 1, Tai teaches:
A method comprising: 
determining, by one or more computer processors, a plurality of files stored within a tiered storage environment that are accessed by a set of executing applications (See the multi-tiered storage system structure depicted in Figure 1 on page 362, which depicts executing applications that access data/files stored in the multi-tiered storage system.”); 
identifying, by one or more computer processors, a group of two or more tiering policies utilized within a tiered storage environment (See page 362, III. Migration Algorithm LMsT, Paragraph 3 “To best coordinate between the SLA-based and the performance-based resource allocations, LMST automatically reallocates the data across multiple tiers of drives based on data temperature and SLA requirements.” The claimed two or more tiering policies correspond to the SLA-based tiering policy and performance-based (i.e. data temperature) tiering policy.); 
determining, by one or more computer processors, protocol-based heat count values corresponding to the plurality of files, wherein a protocol-based heat count value is generated based, at least in part, on one or more particular access protocols utilized to access a file (See page 362, III. Migration Algorithm LMsT, Paragraph 2 “We use data temperature as an indicator to classify data into two categories according to their access frequency: hot data has a frequent access pattern and cold data is occasionally queried.” See page 363, III. Migration Candidate Selector, Paragraph 1 “Now, we present how to select candidate ALUNs for migration. In overall, there are two phases in our scheme. The first one is a Selection Phase where we choose a set of potential migration candidates based on the workloads of each ALUN and the performance of each disk.” See page 363, III. Migration Candidate Selector, Paragraph 2 Selection Phase “First, if an ALUN hosts hot data in a low performance tier, it should be migrated to high performance tier. We call tis migration as forward migration. Second, if the workload of an ALUN from loose-SLA application becomes cold in high performance tier, we migrate the ALUN back to low performance tier… Such migration is then called backward migration.” See page 363, III. Migration Candidate Selector, Paragraph 3, in which the workload of an ALUN is compared to two thresholds of I/O workloads to determine if the data on the ALUN is hot or cold. Under broadest reasonable interpretation, the selection phase of the migration candidate selector protocol is used to categorize data as hot or cold, based on the workload of an ALUN. Hot or cold classification of the data corresponds to the claimed heat count values. Specifically, hot and cold status of the data is determined based on the selection phase of the migration candidate selector protocol.); and 
storing, by one or more computer processors, the plurality of files among tiers of the tiered storage environment based on the identified group of two or more tiering polices and the protocol-based heat count values corresponding to the plurality of files (See page 362, III. Migration Algorithm LMsT, Paragraph 3 “To best coordinate between the SLA-based and the performance-based resource allocations, LMST automatically reallocates the data across multiple tiers of drives based on data temperature and SLA requirements.” See page 363, III. Migration Candidate Selector, Paragraph 1 “Now, we present how to select candidate ALUNs for migration. In overall, there are two phases in our scheme. The first one is a Selection Phase where we choose a set of potential migration candidates based on the workloads of each ALUN and the performance of each disk.” See page 363, III. Migration Candidate Selector, Paragraph 2 Selection Phase “First, if an ALUN hosts hot data in a low performance tier, it should be migrated to high performance tier. We call tis migration as forward migration. Second, if the workload of an ALUN from loose-SLA application becomes cold in high performance tier, we migrate the ALUN back to low performance tier… Such migration is then called backward migration.” The claimed two or more tiering policies correspond to the SLA-based tiering policy and performance-based (i.e. data temperature) tiering policy.). 

Regarding claim 2, Tai teaches:
The method of claim 1, wherein identifying the group of two or more tiering policies utilized within the tiered storage environment is based, at least in part, on information respectively associated the set of executing applications, and wherein a first application of the set of executing applications accesses a first file utilizing a first protocol (See page 362, III. Migration Algorithm LMsT, Paragraph 3 “To best coordinate between the SLA-based and the performance-based resource allocations, LMST automatically reallocates the data across multiple tiers of drives based on data temperature and SLA requirements.” See page 362, III. Migration Algorithm LMsT, Paragraph 1 “Our objective is to improve the system performance in terms of I/O response time while the application SLAs are still satisfied after the migration processes.” Identifying the tiering policies is based, at least in part, on storage level agreement (SLA) requirements of executing applications.).

Regarding claim 3, Tai teaches:
The method of claim 2, wherein identifying the group of two or more tiering policies utilized within the tiered storage environment is further based on one or more dictates related to a service level agreement (SLA) associated with an application of the set of executing applications (See page 362, III. Migration Algorithm LMsT, Paragraph 3 “To best coordinate between the SLA-based and the performance-based resource allocations, LMST automatically reallocates the data across multiple tiers of drives based on data temperature and SLA requirements.” See page 362, III. Migration Algorithm LMsT, Paragraph 1 “Our objective is to improve the system performance in terms of I/O response time while the application SLAs are still satisfied after the migration processes.” Identifying the tiering policies is based on storage level agreement (SLA) requirements of executing applications.). 

Regarding claim 4, Tai teaches:
The method of claim 1, wherein storing the plurality of files among tiers of the tiered storage environment based on the identified group of two or more tiering polices further comprises: 
determining, by one or more computer processors, an analysis hierarchy among the group of two or more tiering polices (See the Selection Phase section and Validation Phase section on page 363, which depicts a hierarchy among the policies of determining temperature and SLA requirements. After determining temperature of data, SLA requirements are determined for deciding if data should be migrated.); 
analyzing, by one or more computer processors, the protocol-based heat count values corresponding to the plurality of files with respect to the analysis hierarchy among the group of two or more tiering polices; and 
assigning, by one or more computer processors, the plurality of files among storage tiers based on a determined set of heat count values respectively associated with the plurality of files and further based on the analysis hierarchy among the identified group of two or more tiering polices (See page 362, III. Migration Algorithm LMsT, Paragraph 3 “To best coordinate between the SLA-based and the performance-based resource allocations, LMST automatically reallocates the data across multiple tiers of drives based on data temperature and SLA requirements.” See the Selection Phase section and Validation Phase section on page 363, which depicts a hierarchy among the policies of determining temperature and SLA requirements for migration candidates. After determining temperature of data, SLA requirements are determined for deciding if data should be migrated.)

Regarding claim 5, Tai teaches:
The method of claim 4, wherein a service level agreement (SLA) associated with at least one application of the set of executing applications dictates the analysis hierarchy among the identified group of two or more tiering policies, and wherein the SLA allows upgrading of a storage tier assignment of a file based on a subsequent tiering policy of the analysis hierarchy among tiering policies and prevents downgrading of the storage tier assignment of the file based on the subsequent tiering policy of the analysis hierarchy among the tiering policies (See page 362, III. Migration Algorithm LMsT, Paragraph 3 “R1: Latency-sensitive applications with strict SLAs should always been served in SSD-tier while the applications with loose SLAs should be initially served in HDDtier. R2: Once an application with loose SLA suffers bursty workloads, its hot ALUNs should be migrated to SSD-tier in order to mitigate the burdens in HDD-tier and avoid SLA violations. R3: Extra I/Os caused by the migration process should not violate SLAs of any applications at both the source and the destination devices. R4: The newly migrated hot data in SSD-tier should not bring additional SLA violations to latency-sensitive applications with strict SLAs.” See Validation Phase section on page 363 “Validation Phase: In validation phase, we quantify each migration candidate (Ai, Dj ) through the following two conditions: (1.) SLAs have to be met; (2.) average I/O response time is expected to be decreased (for forward migration). A candidate is validated for migration only if both of these two conditions are satisfied.” See Paragraph under Equation (14) “Once a candidate is validated, the corresponding forward or backward migration process can be actually performed by LMST.” SLA associated with applications may allow forward migration and prevent backward migration.).

Claim 8 and claim 15 are rejected for the same reasons as claim 1. Claim 9 and claim 16 are rejected for the same reasons as claim 2. Claim 10 and claim 17 are rejected for the same reasons as claim 3. Claim 11 and claim 18 are rejected for the same reasons as claim 4. Claim 12 and claim 19 are rejected for the same reasons as claim 5.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tai in view of Gabay et al. (Hereinafter Gabay, US Publication No. 2014/0280382)

Regarding claim 6, Gabay teaches:
The method of claim 1, wherein the identified group of two or more tiering policies further includes one or more multi-protocol tiering policies related to files accessed by two or more access protocols (See [0014] “The storage infrastructure can maintain different storage tiers differing in terms the storage access capability and storage service capability. The storage infrastructure can also include multiple protocol access mechanisms allowing block access, file access, or both.”), and wherein a set of heat count values associated with a multi-protocol tiering policy are based on a combination of two or more access protocols utilized to access a file and the number of executing applications that utilize the combination of two or more access protocols utilized to access the file (See [0059] “The storage usage trend can also be based on read/write access frequency of the storage objects for the storage consumer. The storage trend generated can be specific to a service application of the storage consumer.”).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the multi-tiering methods of Tai with the multi-protocol system of Gabay to enable storage administrators to account for provisioned and used storage capacity for capacity consumers accurately across data centers having heterogeneous storage objects and multiple storage architectures, as such system may require multiple protocols to optimize data accessibility. 

Claim 13 is rejected for the same reasons as claim 6.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tai in view of Gabay in view of Jain et al. (Hereinafter Jain, US Publication No. 2019/0250819). 
 
Regarding claim 7, Gabay teaches:
The method of claim 4, wherein analyzing the protocol-based heat count values corresponding to the plurality of files further comprises: 
responsive to determining that the file of the plurality of files is accessed utilizing two or more access protocols (See [0014] “The storage infrastructure can maintain different storage tiers differing in terms the storage access capability and storage service capability. The storage infrastructure can also include multiple protocol access mechanisms allowing block access, file access, or both.”), determining, by one or more computer processors, a multi-protocol heat count value corresponding to the file and further associated with a combination of access protocols (See [0059] “The storage usage trend can also be based on read/write access frequency of the storage objects for the storage consumer. The storage trend generated can be specific to a service application of the storage consumer.”), 
analyzing, by one or more computer processors, the protocol-based heat count values corresponding to the plurality of files and one or more multi-protocol heat count values corresponding to the file with respect to the analysis hierarchy among the group of two or more tiering polices (See [0014] “The storage infrastructure can maintain different storage tiers differing in terms the storage access capability and storage service capability. The storage infrastructure can also include multiple protocol access mechanisms allowing block access, file access, or both.” See [0059] “The storage usage trend can also be based on read/write access frequency of the storage objects for the storage consumer. The storage trend generated can be specific to a service application of the storage consumer.). 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the multi-tiering methods of Tai with the multi-protocol system of Gabay to enable storage administrators to account for provisioned and used storage capacity for capacity consumers accurately across data centers having heterogeneous storage objects and multiple storage architectures, as such system may require multiple protocols to optimize data accessibility. 

Tai and Gabay do not explicitly disclose what Jain teaches:
wherein the multi-protocol heat count value corresponding to the file is a value corresponding to a sum of the heat count values corresponding to each access protocol of the combination of access protocols (See [0026] “Storage controller 312 can easily determine the overall heat of an extent 304 simply by summing the heats of all the hosts 300 for that extent 304.”); and

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the multi-tiering methods of Tai and the multi-protocol system of Gabay with the heat-based storage aspect of Jain to improve average I/O response times by accounting for all heat values involved with a data migration candidate.

Claim 14 and claim 20 are rejected for the same reasons as claim 7.

Response to Arguments
Applicant's arguments filed November 21, 2022 have been fully considered but they are not persuasive. On page 11 of Applicant’s Arguments, Applicant submitted that Tai’s teaching of classifying data into two categories according to their access frequency is different than Applicants limitation of determining protocol-based heat count values corresponding to the plurality of files, wherein a protocol-based heat count value is generated based, at least in part, on one or more particular access protocols utilized to access a file. Applicants further submitted that claim 1 of the instant application is not based on using data temperature as an indicator to classify data into two categories according to their access frequency, as claimed by Tai. Examiner respectfully disagrees, and asserts that under broadest reasonable interpretation, Tai does in fact disclose determining protocol-based heat count values corresponding to the plurality of files, wherein a protocol-based heat count value is generated based, at least in part, on one or more particular access protocols utilized to access a file, as the selection phase of the migration candidate selector protocol is used to categorize data as hot or cold, and the hot or cold classification of the data corresponds to the claimed heat count values which is determined by how many times the data is accessed (which reads on the broad limitation of “one…access protocol(s)). All other arguments are not persuasive for the same reasons provided above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L WESTBROOK whose telephone number is (571)270-5028.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L WESTBROOK/Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139